Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 12/28/2020 is acknowledged.  Claims 1-2, 4-5, 7, 10-11, 14-17, 19, 36, 38 and 78-84 are pending and under examination.


Election/Restrictions 
Applicant’s election of group 1 in the reply filed on 12/28/2020 is acknowledged.  Election was made without traverse in the reply filed on 12/28/2020.  Claims 1-2, 4-5, 7, 10-11, 14-17, 19, 36, 38 of group 1 were elected in the reply filed on 12/28/2020.   Claims 78-84 are newly added claims that read on elected group 1.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2019 and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:    The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pages 31 and 32).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Appropriate correction is required.

Claim Objections 
Claims 81 and 84 are objected to for the following informalities:
Claims 81 and 84 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 10-11, 14-15, 19, 38, 78, 80 and 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hem et al. “Hem” (WO2004097000).    
	The claims are directed to an antigen-adjuvant complex comprising: (a)    an antigen covalently linked to an antigen-reactive moiety that is coupled, optionally via at least one linker, to a multivalent adjuvant-reactive moiety comprising two or more hydroxyl-replacement groups; and (b)    a metal hydroxide adjuvant, wherein the antigen is conjugated to the metal hydroxide adjuvant via the hydroxyl replacement groups of the multivalent adjuvant-reactive moiety, thereby forming an antigen-adjuvant complex.
	Regarding claim 1, Hem discloses antigen/ Alum complexes formed by antigens including hydroxyl replacing moieties (page 1, line 12 - page 2, line 5; page 4, line 2 - line 8; page 7, line 22 - page 8, line 27).The hydroxyl replacing moiety is preferably a phosphate and is able to replace a hydroxyl group of the metal hydroxide adjuvant (page 4, lines 13-27; page 8, line 28 - page 10, line 5 ).

Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2, 79 and 83 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hem et al. “Hem” (WO2004097000) in view of Frey et al. “Frey” (US Patent 6,086,881).  The teachings of Hem et al. are outlined above and incorporated herein. 
Regarding claim 2, Hem does not teach that the antigen-reactive moiety is maleimide.

Accordingly, it would have been obvious to one of ordinary skill in the art to generate an antigen-adjuvant complex comprising an antigen and a metal hydroxide adjuvant as disclosed by Hem whereby the hydroxyl replacement groups of the adjuvant-reactive moiety is maleimide as taught by Frey.  One of ordinary skill in the art would have been motivated with a reasonable expectation of success given the fact that Frey discloses “It is preferable to chemically modify certain functional groups of the substance which in most instances is expected to be of proteinaceous or polysaccharide nature into thiol-reactive or thiol-containing moieties in a way such that the remainder of the substance is unaffected and unchanged as a consequence of the chemical modification and substitution” (see column 7 line 57 – col. 8, line 11).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claims 16-17 and 36, Hem discloses the method is applicable to a variety of antigens, and, furthermore, Frey discloses the linking of HIV antigens to metal oxide particles.  Frey states “vaccines must be developed that induce both mucosal and Systemic immune responses against HIV-1” and “An HIV-1 vaccine should also be able to induce Strong Systemic humoral and cell-mediated immunity to arm the body against the virus if it breaches the mucosal barrier” (see column 12 lines 16-30).  It would have been obvious to one of ordinary skill in the art to generate an antigen-adjuvant complex comprising an antigen as disclosed by Hem whereby the antigen is HIV as disclosed by Frey.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the fact that Frey discloses “vaccines must be developed that induce both mucosal and Systemic immune responses against HIV-1” and “An HIV-1 vaccine should also be able to induce Strong Systemic humoral and cell-mediated immunity to arm the body against the virus if it breaches the mucosal barrier” (see column 12 lines 16-30).  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648